           Case 3:19-cv-00161-MMD-CLB Document 43 Filed 06/07/21 Page 1 of 3




 1   AARON D. FORD
      Attorney General
 2   Stephen J. Avillo, Bar No. 11046
      Deputy Attorney General
 3   State of Nevada
     100 N. Carson Street
 4   Carson City, NV 89701-4717
     Tel: (775) 684-1159
 5   E-mail: savillo@ag.nv.gov

 6   Attorneys for Defendants
     Renee Baker and Terry Lindberg
 7

 8

 9                                   UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11   JAMES BARKER,
                                                                 Case No. 3:19-cv-00161-MMD-CLB
12                          Plaintiff,
13   vs.                                                    DEFENDANTS’ MOTION FOR EXTENSION
                                                               OF TIME TO FILE A DISPOSITIVE
14   BAKER, et al.,                                               MOTION (FIRST REQUEST)
15                          Defendants.
16

17            Defendants Renee Baker and Terry Lindberg, by and through counsel, Aaron D. Ford, Attorney

18   General of the State of Nevada, and Stephen J. Avillo, Deputy Attorney General, hereby request a 21-

19   day extension of time, until June 28, 2021, to file a dispositive motion in this matter. This Motion is

20   based on F.R.C.P. 6(b)(1)(A), LR 1A 6-1, the following Memorandum of Points and Authorities, and

21   all papers and pleadings on file herein.

22                          MEMORANDUM OF POINTS AND AUTHORITIES

23            Defendants respectfully request a 21-day extension of time, to June 28, 2021, to file a

24   dispositive motion in this matter. This request for an extension has been made necessary by the

25   following.

26            In the approximately two weeks leading up to the current dispositive motion of June 7, 2021,

27   and the week after the current deadline, undersigned counsel has had two additional dispositive motion

28   deadlines in federal court, a deadline for an early mediation statement, and a deadline for responding to
                                                        1
        Case 3:19-cv-00161-MMD-CLB Document 43 Filed 06/07/21 Page 2 of 3




 1   a series of motions in state court. These deadlines are in addition to other routine deadlines throughout

 2   counsel’s caseload.

 3          Good cause supports granting this request. FRCP 6(b)(1) governs extensions of time and

 4   provides as follows:

 5                  When an act may or must be done within a specified time, the court may,
                    for good cause, extend the time: (A) with or without motion or notice if
 6                  the court acts, or if a request is made, before the original time or its
                    extension expires; or (B) on motion made after the time has expired if the
 7                  party failed to act because of excusable neglect.
 8   Counsel submits that his schedule constitutes good cause for the requested extensions, which will not
 9   hinder or prejudice Plaintiff’s case.
10          Defendants therefore request a 21-day extension of the current deadline, to June 28, 2021, to file a
11   dispositive motion in this matter.
12          DATED this 7th day of June, 2021.
13                                                AARON D. FORD
                                                  Attorney General
14

15                                                By:       /s/ Stephen J. Avillo
                                                            STEPHEN J. AVILLO, Bar No. 11046
16                                                          Deputy Attorney General
17                                                          Attorneys for Defendants
18

19
                                                      IT IS SO ORDERED.
20
                                                      Dated: June 8, 2021.
21

22
                                                      ______________________________________
23                                                    UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                        2
        Case 3:19-cv-00161-MMD-CLB Document 43 Filed 06/07/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that

 3   on this 7th day of June, 2021, I caused to be served, a true and correct copy of the foregoing,

 4   DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO FILE A DISPOSITIVE MOTION

 5   (FIRST REQUEST), by U.S. District Court CM/ECF Electronic Filing on the following:

 6   James S. Barker, #1133703
     Care of LCC Law Librarian
 7   Lovelock Correctional Center
     1200 Prison Road
 8   Lovelock, Nevada 89419
     lcclawlibrary@doc.nv.gov
 9

10
                                                                  /s/Perla M. Hernandez
11                                                         An employee of the
                                                           Office of the Attorney General
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
